Citation Nr: 0427786	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  01-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2 prior to June 30, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylosis of the cervical spine prior to January 10, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2 and assigned a 30 percent 
evaluation, effective July 12, 1994.  The RO also granted 
service connection for spondylosis of the cervical spine and 
assigned a 20 percent evaluation, effective July 12, 1995.

In March 2002, the RO granted a 50 percent evaluation for 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2, effective June 30, 1999, and 
granted a 40 percent evaluation for spondylosis of the 
cervical spine, effective January 10, 2002.


FINDING OF FACT

A substantive appeal as to the claims for (1) entitlement to 
an evaluation in excess of 30 percent for degenerative joint 
and disc disease of the lumbar spine with compression 
fracture at L2 prior to June 30, 1999, and (2) entitlement to 
an evaluation in excess of 20 percent for spondylosis of the 
cervical spine prior to January 10, 2002, was not filed 
within the one-year period from the date of mailing of the 
notification of the determination being appealed, within 60 
days from the date the statement of the case was issued, or 
within 60 days from the date that a supplemental statement of 
the case was issued that considered evidence received within 
the one-year period of the rating decision being appealed.




CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the August 1999 RO rating determination.  
Accordingly, the request for review on appeal for 
(1) entitlement to an evaluation in excess of 30 percent for 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2 prior to June 30, 1999, and (2) 
entitlement to an evaluation in excess of 20 percent for 
spondylosis of the cervical spine prior to January 10, 2002, 
is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.202, 20.302(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
timely entered an appeal following the August 1999 rating 
decision, which granted service connection for (1) 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2 and assigned a 30 percent 
evaluation, effective July 12, 1994, and (2) spondylosis of 
the cervical spine and assigned a 20 percent evaluation, 
effective July 12, 1995.  The veteran appealed the initial 
evaluations assigned to each of these disabilities.  If the 
veteran has not filed a timely appeal, then his appeal fails.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a duty 
to express disagreement with a decision of the VA by filing a 
notice of disagreement and to timely perfect the appeal by 
filing a substantive appeal following the issuance of a 
statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2003).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); see 38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title. . . .

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, . . . 
such agency shall prepare a statement of 
the case. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . .  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 2002) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

As to the veteran's claims for increased evaluations, the RO 
informed the veteran of its decision, which granted service 
connection for degenerative joint and disc disease of the 
lumbar spine with compression fracture at L2 and spondylosis 
of the cervical spine on August 31, 1999.  A notice of 
disagreement was received by the veteran in September 1999 (a 
date stamp is not shown on this document, but the veteran 
dated the notice of disagreement "September 27, 1999").  The 
RO mailed a statement of the case on January 12, 2001.  In the 
statement of the case (SOC), the veteran was informed of the 
following:

If you do decide to continue your appeal, 
you will need to file a formal appeal.  You 
can do that by completing and filing the 
enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your appeal. 
. . . 

Please let us know if you have any 
questions, or if you did not receive a copy 
of VA Form 9 with his mailing.  

The instructions on the VA Form 9, provided the following, in 
part:

3.  DO I HAVE TO FILL OUT THIS FORM AND 
FILE IT?  Fill out this form and file it 
with VA if you want to complete your 
appeal.  If you do not, VA will close 
your appeal without sending it to the 
B[oard] for a decision.  If you decide 
you no longer want to appeal after you 
have read the SOC, you don't have to do 
anything.

4.  HOW LONG DO I HAVE TO COMPLETE THIS 
FORM AND FILE IT?  Under current law, 
there are three different ways to 
calculate how much time you have to 
complete and file this form.  The one 
that applies to you is the one that gives 
you the most time.

(a) You have one year from the day your 
local VA office mailed you the notice of 
the decision you are appealing.

(b) You have 60 days from the day that 
your local VA office mailed you the SOC.

(c) Your local VA office may have sent 
you an update to the SOC, called a 
"Supplemental Statement of the Case" 
(SSOC).  Under an opinion by VA General 
Counsel, if that SSOC discusses evidence 
in your case that VA received within the 
one-year period described in paragraph 
4(a) of these instructions, above, and if 
you have not already filed this form, 
then you have at least 60 days from the 
time your local VA office mailed you the 
SSOC to file it even though the one-year 
period already expired. . . . 

If you have any questions about the 
filing deadline in your case, ask your 
representative or your local VA office.  
Filing on time is very important.  
Failing to file on time could result in 
you losing your right to appeal.

5.  WHAT IF I NEED MORE TIME?  If you 
need more time to complete your form and 
file it, write to your local VA office, 
explaining why you need more time.  You 
must file your request for more time with 
your local VA office before the normal 
time for filing this form runs out. . . .  

(Capitals, bold, and italics in original.)

The veteran submitted what constitutes a substantive appeal 
on August 6, 2001.  The Board holds that this was not a 
timely filed substantive appeal as to the claims for 
increased evaluations for degenerative joint and disc disease 
of the lumbar spine with compression fracture at L2 and 
spondylosis of the cervical spine.  See 38 U.S.C.A. 
§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the veteran needs 
to take to perfect an appeal."  Id.  If there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

Here, the RO informed the veteran in the January 12, 2001, 
statement of the case that in order for him to complete his 
appeal, he needed to file a "formal appeal" by completing 
and filing the enclosed VA Form 9.  The VA Form 9 informed the 
veteran that he had three ways to timely perfect his appeal, 
which is laid out above.  The one-year period from the rating 
decision expired on August 31, 2000.  The 60-day period 
following the issuance of the statement of the case expired on 
March 13, 2001.  The March 2002 SSOC did not discuss evidence 
in the veteran's case that VA had received within the one-year 
period following the issuance of the rating decision (here, 
August 31, 2000).  In this case, the veteran submitted a 
substantive appeal for the claims for increased evaluations in 
August 2001, which does not match the three specified ways 
that would have allowed his substantive appeal to be timely 
filed.  

The Board notes that it sent the veteran a letter in March 
2004, informing him of the Board's intent to consider whether 
his substantive appeal as to the claims for (1) entitlement to 
an evaluation in excess of 30 percent for degenerative joint 
and disc disease of the lumbar spine with compression fracture 
at L2 prior to June 30, 1999, and (2) entitlement to an 
evaluation in excess of 20 percent for spondylosis of the 
cervical spine prior to January 10, 2002, had been timely 
filed.  It explained why it found that the veteran's 
substantive appeal had not been timely filed and provided him 
with the regulations that address what constitutes a timely-
filed substantive appeal.

In response to the March 2004 letter, the veteran replied 
stating that the appeal to the Board is the following:

"[Any] request for review of [any] VA 
determination" (w[ith]in 1 year from 
date of the original decision; 60 days 
from date of an SOC  and or 60 days from 
the date of a[n] SSOC).  Moreover, "all 
that is needed is a written statement."  
Also, see the RO's last SSOC (3/02) where 
they state: "Veteran's arguments [are] 
accepted in lieu of VA Form 9."  

Initially, the Board notes that the veteran had perfected 
appeals as the RO's denial of his claims for service 
connection for cervical spine and lumbar spine disorders.  
However, once service connection was granted in the August 
1999 rating decision, the appeals process started all over 
again.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed as 
a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants the 
benefit sought on appeal, or the veteran withdraws the 
appeal).  Thus, while the veteran had perfected his appeals as 
to the denial of service connection, he then needed to perfect 
his appeals once service connection had been granted.  

Additionally, the Board agrees that the March 2002 
supplemental statement of the case indicated that the RO 
accepted the veteran's August 2001 statement as the veteran's 
substantive appeal.  However, the statute is clear that the 
Board has exclusive jurisdiction to determine the timeliness 
of the veteran's appeal to the Board.  38 U.S.C.A. § 
7105(d)(5) (questions as to timeliness shall be determined by 
the Board).  The Board has determined that the August 2001 
statement from the veteran, which is the first statement 
received by the veteran following the issuance of the January 
2001 statement of the case, cannot be construed as a timely 
substantive appeal.  Additionally, there is nothing else in 
the record that could be construed as a timely-filed 
substantive appeal or a timely request for additional time to 
submit the substantive appeal.  

Because the veteran has been put on notice that his claims 
were going to be dismissed because of the lack of a timely 
substantive appeal, there has been no violation of the 
veteran's procedural rights.  See Marsh v. West, 11 Vet. App. 
468, 470-72 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 U.S.C.A. § 7105.

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claims for 
(1) entitlement to an evaluation in excess of 30 percent for 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2 prior to June 30, 1999, and 
(2) entitlement to an evaluation in excess of 20 percent for 
spondylosis of the cervical spine prior to January 10, 2002, 
is rejected in accordance with 38 U.S.C.A. § 7108.  Further, 
in the absence of a timely appeal, the August 1999 decision 
is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); 
see Roy v. Brown, 5 Vet. App. 554 (1993).

The Board notes that although the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), 
became effective during the pendency of this appeal, the 
Board finds that its applicability would not assist the 
veteran.  Specifically, the VCAA is primarily about obtaining 
evidence to support the veteran's claim.  Here, the Board is 
dismissing the veteran's claim based upon preliminary matters 
of requesite procedure.  Accordingly, the VCAA can have no 
effect on this appeal. See Smith v. Gober, 14 Vet. App. 227 
(2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive). 


ORDER

The petition for appellate review as to the claims for 
(1) entitlement to an evaluation in excess of 30 percent for 
degenerative joint and disc disease of the lumbar spine with 
compression fracture at L2 prior to June 30, 1999, and 
(2) entitlement to an evaluation in excess of 20 percent for 
spondylosis of the cervical spine prior to January 10, 2002, 
is dismissed.  



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



